                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

KELLI COFFMAN,

                            Plaintiff,

v.                                                      Case No. 17-2381-JWB

STATE OF KANSAS,

                            Defendant.

                   SECOND AMENDED SCHEDULING ORDER

       The parties have submitted a joint, informal request to amend the scheduling order

(ECF Nos. 37, 59). The court finds good cause to extend deadlines, and the scheduling

order is amended as follows:

       a.     All discovery must be commenced or served in time to be completed by

March 29, 2019.

       b.     The final pretrial conference is rescheduled from March 4, 2019, to April 16,

2019, at 11:00 a.m., in the U.S. Courthouse, Courtroom 223, Kansas City, Kansas. Unless

otherwise notified, the undersigned U.S. Magistrate Judge will conduct the conference. No

later than April 5, 2019, counsel must submit the parties’ proposed pretrial order

(formatted in Word or WordPerfect) as an attachment to an e-mail sent to

ksd_ohara_chambers@ksd.uscourts.gov. It must be in the form available on the court’s

website (www.ksd.uscourts.gov), and the parties must affix their signatures to the proposed

pretrial order according to the procedures governing multiple signatures set forth in




                                            1
paragraphs II(C) of the Administrative Procedures for Filing, Signing, and Verifying

Pleadings and Papers by Electronic Means in Civil Cases.

      c.     The dispositive motion deadline is moved to April 30, 2019.

      All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.


      IT IS SO ORDERED.

      Dated January 9, 2019, at Kansas City, Kansas.

                                         s/ James P. O’Hara
                                         James P. O’Hara
                                         U.S. Magistrate Judge




                                           2
